Case: 19-60355       Document: 00516160370         Page: 1   Date Filed: 01/10/2022




            United States Court of Appeals
                 for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 10, 2022
                                    No. 19-60355                         Lyle W. Cayce
                                                                              Clerk

   Leon Santos-Zacaria, also known as Leon Santos-
   Sacarias,

                                                                     Petitioner,

                                        versus

   Merrick Garland, U.S. Attorney General,

                                                                    Respondent.


                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                BIA No. A098 372 949


   Before Owen, Chief Judge, and Clement and Higginson, Circuit
   Judges.
   Priscilla R. Owen, Chief Judge:
          Leon Santos-Zacaria (Santos), a native and citizen of Guatemala,
   petitions for review of the Board of Immigration Appeals’s (BIA’s) decision
   denying her application for withholding of removal and for relief under the
   Convention Against Torture (CAT). We deny in part and dismiss in part
   for lack of jurisdiction.
Case: 19-60355          Document: 00516160370             Page: 2      Date Filed: 01/10/2022




                                           No. 19-60355


                                                 I
          Santos, who is a transgender woman and is attracted to men, alleged
   that she was sexually assaulted by a neighbor in Guatemala at the age of 12
   for being gay and asserted that she was likely to face persecution if she
   returned to Guatemala due to her sexual orientation and gender identity. The
   immigration judge (IJ) denied her application for withholding of removal,
   concluding that Santos’s prior assault was insufficient to establish past
   persecution. The IJ also denied Santos’s claim for relief under the CAT.
   Santos appealed to the BIA.
          The BIA dismissed her appeal. First, the BIA concluded that Santos’s
   allegation of sexual assault was sufficient to establish past persecution on
   account of membership in a particular social group. Consequently, Santos
   was entitled to a presumption of future persecution. However, the BIA ruled
   that the government had rebutted the presumption. The BIA also affirmed
   the IJ’s ruling that Santos had not established eligibility for relief under the
   CAT. Finally, the BIA rejected an argument that the IJ ignored or failed to
   consider relevant evidence. Santos filed a timely petition for review.
                                                II
          Santos contests the BIA’s decision that she is not eligible for
   withholding of removal. Whether an applicant is eligible for withholding of
   removal is a factual determination that this court reviews under the
   substantial evidence standard. 1 “The substantial evidence standard requires
   only that the BIA’s decision be supported by record evidence and be
   substantially reasonable.” 2 “[R]eversal is improper unless we decide ‘not



          1
              Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
          2
              Omagah v. Ashcroft, 288 F.3d 254, 258 (5th Cir. 2002).




                                                 2
Case: 19-60355           Document: 00516160370               Page: 3   Date Filed: 01/10/2022




                                              No. 19-60355


   only that the evidence supports a contrary conclusion, but [also] that the
   evidence compels it.’” 3
           “To be eligible for withholding of removal, an applicant must
   demonstrate a ‘clear probability’ of persecution upon return.” 4 “A clear
   probability means that it is more likely than not that the applicant’s life or
   freedom would be threatened by persecution on account of either h[er] race,
   religion, nationality, membership in a particular social group, or political
   opinion.” 5 If an applicant proves past persecution, she is entitled to a
   rebuttable presumption of future persecution. 6
                                                   A
           As an initial matter, Santos argues for the first time on appeal that the
   BIA engaged in impermissible factfinding. This court “may review a final
   order of removal only if . . . the alien has exhausted all administrative
   remedies available to the alien as of right.” 7 “[F]ailure to exhaust an issue
   deprives this court of jurisdiction over that issue.” 8 “[A]llegations of
   impermissible factfinding by the BIA must first be brought before the BIA in
   a motion for reconsideration to satisfy exhaustion.” 9 Accordingly, because




           3
            Zhang, 432 F.3d at 344 (alteration in original) (quoting Zhao v. Gonzales, 404 F.3d
   295, 306 (5th Cir. 2005)).
           4
             Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir. 2004) (per curiam) (quoting Faddoul
   v. INS, 37 F.3d 185, 188 (5th Cir. 1994)).
           5
               Id.
           6
               8 C.F.R. § 1208.16(b)(1)(i).
           7
               8 U.S.C. § 1252(d)(1).
           8
               Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009).
           9
               Id. at 320.




                                                   3
Case: 19-60355          Document: 00516160370              Page: 4      Date Filed: 01/10/2022




                                            No. 19-60355


   Santos did not present this argument before the BIA in a motion for
   reconsideration, it is unexhausted, and we lack jurisdiction to consider it.
          Judge Higginson’s dissenting opinion contends that this court
   has jurisdiction because of a request for potential additional factfinding in
   Santos’s brief appealing the IJ’s decision. 10 That request occurred before the
   BIA ruled on Santos’s claims. It is unrelated to the factfinding Santos asserts
   the BIA made. The first objection she made to the BIA’s alleged factfinding
   was in her brief to this court. Because this objection was not made to the BIA,
   Santos has not met the exhaustion requirement.
                                                 B
          Next, Santos asserts that the BIA’s determination that the
   government rebutted the presumption of future persecution is not supported
   by substantial evidence. “The government may rebut th[e] presumption [of
   future persecution] by demonstrating that there has been a fundamental
   change in the circumstances of the country of removal, or that the applicant
   could avoid a future threat to h[er] life or freedom by reasonably relocating
   to a different part of the country of removal.” 11 Santos further argues that
   the BIA erred by “lumping together Ms. Santos’ claim as a homosexual
   Guatemalan and Ms. Santos’ claim as a transgender Guatemalan.”
          The BIA accepted Santos’s “proposed particular social groups,
   described as ‘gay’ and ‘transgender,’” but nevertheless found that “the
   presumption of future persecution on account of [Santos’s] homosexuality
   or transgender identity has been rebutted in this case.” In reaching its
   conclusion, the BIA found that Santos acknowledged that she “would be able



          10
               Post at 8 (citing ROA.29).
          11
               Arif v. Mukasey, 509 F.3d 677, 681 (5th Cir. 2007) (per curiam).




                                                 4
Case: 19-60355           Document: 00516160370         Page: 5   Date Filed: 01/10/2022




                                        No. 19-60355


   to safely relocate within Guatemala.”               Santos argues that the BIA
   mischaracterized her statements and that she never stated that she could
   safely relocate.
          During cross-examination at a hearing before the IJ, the government
   questioned Santos about cities in Guatemala that have pride parades and
   where people participate in “gay and lesbian lifestyles.” The government
   then asked, “[b]ut if you know of cities that are open to gay and lesbian and
   transgender lifestyles you would rather move to those cities than the one you
   lived in correct?” Santos replied, “[y]es, probably there is another place
   where I can live down there but I don’t but I try to stay here to get this
   protection because besides that I have a brother living here so I’m trying to
   have him help me.” Because Santos agreed that there was probably a place
   where she could safely relocate within Guatemala, the BIA’s determination
   that the government rebutted the presumption of future persecution is
   supported by substantial evidence for both of Santos’s particular social
   groups.
          Judge Higginson’s dissenting opinion views Santos’s statement
   as “vague and equivocal” because it was made in response to a hypothetical
   question and through an interpreter. 12             We do not agree with the
   characterization of Santos’s statement as vague and equivocal. The BIA
   reasonably interpreted her statement to mean that she did in fact know of a
   city or cities in Guatemala where it was probably safe for gay and transgender
   people to live.           As the Supreme Court has explained, “[t]he BIA's
   determination that [an alien] was not eligible for asylum must be upheld if
   ‘supported by reasonable, substantial, and probative evidence on the record




          12
               Post at 10.




                                             5
Case: 19-60355           Document: 00516160370             Page: 6     Date Filed: 01/10/2022




                                            No. 19-60355


   considered as a whole.’” 13 Such a determination “can be reversed only if the
   evidence presented by [the alien] was such that a reasonable factfinder would
   have to conclude that the requisite fear of persecution existed.” 14
           “[A]n applicant cannot demonstrate that his or her life or freedom
   would be threatened if the asylum officer or immigration judge finds that the
   applicant could avoid a future threat to his or her life or freedom by relocating
   to another part of the proposed country of removal and, under all the
   circumstances, it would be reasonable to expect the applicant to do so.” 15
   Because the BIA’s determination that Santos could reasonably relocate
   within Guatemala is supported by substantial evidence, the BIA did not err
   in concluding that Santos is ineligible for withholding of removal.
                                                III
           Santos also challenges the BIA’s determination that she is not eligible
   for relief under the CAT. To be eligible for relief under the CAT, an
   applicant bears the burden to “establish that it is more likely than not that he
   or she would be tortured if removed to the proposed country of removal.”16
   “Torture is defined as any act by which severe pain or suffering . . . is
   intentionally inflicted on a person . . . for any reason based on discrimination
   of any kind, when such pain or suffering is inflicted by, or at the instigation
   of, or with the consent or acquiescence of, a public official acting in an official
   capacity or other person acting in an official capacity.” 17 Whether an


           13
             I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (citing 8 U.S.C. § 1105a(a)(4))
   (current version at 8 U.S.C. § 1252).
           14
                Id.
           15
                8 C.F.R. § 1208.16(b)(2).
           16
                Id. § 1208.16(c)(2).
           17
                Id. § 1208.18(a)(1).




                                                 6
Case: 19-60355          Document: 00516160370               Page: 7     Date Filed: 01/10/2022




                                             No. 19-60355


   applicant is eligible for relief under the CAT is a factual determination that
   we review for substantial evidence. 18
          First, Santos asserts that neither the IJ nor the BIA adequately
   analyzed her CAT claim. We lack jurisdiction to review Santos’s challenge
   to the adequacy of the BIA’s analysis because Santos could have raised this
   argument in a motion for reconsideration before the BIA but failed to do so. 19
   As to the IJ’s analysis, the IJ is merely required to show “that it consider[ed]
   the issues raised, and [to] announce its decision in terms sufficient to enable
   a reviewing court to perceive that it has heard and thought and not merely
   reacted.” 20 The IJ’s decision, which set out the pertinent law and relevant
   facts surrounding Santos’s claim for relief under the CAT, adequately
   conveyed the reasoning behind denying the claim.
          Second, Santos challenges the merits of her CAT claim, arguing that
   she faces a risk of torture from disparate groups in Guatemala, and that the
   probability of torture from these groups should have been aggregated. Even
   giving full weight to Santos’s evidence, the evidence does not compel a
   finding that she will be tortured with the consent or acquiescence of a public
   official in Guatemala. 21
                                         *        *         *
          For these reasons, Santos’s petition for review is DENIED in part
   and DISMISSED in part for lack of jurisdiction.



          18
               Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
          19
               See Omari v. Holder, 562 F.3d 314, 319-21 (5th Cir. 2009).
          20
             Efe v. Ashcroft, 293 F.3d 899, 908 (5th Cir. 2002) (quoting Becerra–Jimenez v.
   INS, 829 F.2d 996, 1000 (10th Cir. 1987)).
          21
               See 8 C.F.R. § 1208.18(a)(1).




                                                  7
Case: 19-60355           Document: 00516160370             Page: 8       Date Filed: 01/10/2022




                                           No. 19-60355


   Stephen A. Higginson, Circuit Judge, dissenting:
           The Board exceeded its scope of review by engaging in impermissible
   factfinding. The Immigration Judge concluded that Santos did not suffer past
   persecution on account of a protected ground, so it did not reach the question
   of whether DHS had rebutted the presumption of future persecution. When
   the Board, in a single-member decision, determined that “the presumption
   of future persecution . . . has been rebutted in this case,” it engaged in
   factfinding not permitted by the regulations. 1 8 C.F.R. § 1003.1(d)(3)(iv); see
   also Singh v. Barr, 920 F.3d 255, 259 (5th Cir. 2019) (BIA finding that DHS
   has rebutted the presumption of future persecution is a factual finding
   reviewed for substantial evidence). Santos adequately requested that the
   Board remand her case for additional factfinding, 2 so we have jurisdiction to
   review this claim. See Omari v. Holder, 562 F.3d 314, 324 (5th Cir. 2009). I
   would remand.
           Even if it were a valid exercise of its authority, the Board’s decision is
   not supported by substantial evidence. The Government may rebut a
   presumption of future persecution by “demonstrating that there has been a
   fundamental change in the circumstances of the country of removal, or that
   the applicant could avoid a future threat to his life or freedom by reasonably
   relocating to a different part of the country of removal.” Arif v. Mukasey, 509
   F.3d 677, 681 (5th Cir. 2007). The Government has not made either showing.




           1
             On appeal, the Government cites Enriquez-Gutierrez v. Holder, 612 F.3d 400,
   409–10 (5th Cir. 2010) to suggest that administratively noticeable factfinding by the Board
   is permissible. The decision in Enriquez-Gutierrez, however, is manifestly inapt, as it
   pertains to appropriate administrative notice of a stipulated prior conviction, id. at 411, not
   crediting a cross-examination remark over direct testimony the IJ found credible.
           2
               ROA.29.




                                                 8
Case: 19-60355     Document: 00516160370           Page: 9   Date Filed: 01/10/2022




                                    No. 19-60355


          Regarding country conditions, the Government’s evidence suggests
   that gay and transgender persons regularly face violence, harassment, and
   discrimination in Guatemala. The United States Department of State 2017
   Human Rights Report on Guatemala, submitted by the Government but not
   discussed by the Board, lists one of “[t]he most significant human rights
   issues” in Guatemala as “police violence against lesbian, gay, bisexual,
   transgender, and intersex individuals.” The report also notes that “[t]here
   was general societal discrimination against LGBTI persons in access to
   education, health care, employment, and housing” and that “[t]he
   government undertook minimal efforts to address this discrimination.” In
   addition, Santos’s two return trips to Guatemala are not probative of changed
   country conditions; she needed to conceal her transgender identity by
   wearing male clothing and cutting her hair, hire private transportation, and
   hide in her parents’ home for the duration of both visits. “The case law is
   clear that an alien cannot be forced to live in hiding in order to avoid
   persecution.” Singh v. Sessions, 898 F.3d 518, 522 (5th Cir. 2018).
          Regarding the possibility of relocation within Guatemala, the
   Government makes much of Santos’s alleged “acknowledgement” that she
   could safely relocate. This is a gross mischaracterization of the record. On
   direct examination before the Immigration Judge, Santos categorically denied
   that she could live safely anywhere within Guatemala:
               [Santos’s Counsel]: And last question. Is there
          anywhere that you think that you could safely live in
          Guatemala?
                  [Santos]: No. That whole country Guatemala it’s going
          to be the same for me because there is no police in—anywhere
          that is going to protect me so I’m not going to get what I’m
          looking for so that’s why I want to stay in this country because
          I know I’m going to have that protection here.




                                         9
Case: 19-60355       Document: 00516160370              Page: 10       Date Filed: 01/10/2022




                                         No. 19-60355


   But the Government fixates instead on a fragment of a hypothetical
   considered by Santos during cross-examination:
                  [Government]: And did you ever try to move to a city
           that was more open and free than the one that you grew up in
           as a child?
                   [Santos]: But I don’t know where to go down there. I
           don’t know who would—kind—what kind of people I’m going
           to get there to live there.
                 [Government]: But if you know of cities that are open to
           gay and lesbian and transgender lifestyles you would rather
           move to those cities than the one you lived in correct?
                  [Santos]: Yes, probably there is another place where I
           can live down there but I don’t but I try to stay here to get this
           protection because besides that I have a brother living here so
           I’m trying to have him help me. 3
   Santos’s vague and equivocal statement in response to the Government’s
   hypothetical question 4 does not constitute an admission that she could safely
   relocate within Guatemala, where she was twice raped.
           I respectfully dissent.




           3
            Although it urged this court to rely on this hypothetical, the Government during
   oral argument before our court could not “recall[] that specific snippet of the record” in
   which Santos categorically denied being unable to relocate safely within Guatemala. U.S.
   Court of Appeals for the Fifth Circuit, 19-60355 Santos-Zacaria v. Garland, April 28, 2021,
   YouTube at 20:15 (May 18, 2021), https://youtu.be/zt3ssKgUtpQ?t=1215.
           4
             Throughout the exchange, Santos spoke in Kanjobal, a Mayan language spoken
   in parts of Guatemala, through an interpreter.




                                               10